NO. 07-08-0375-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



NOVEMBER 19, 2008

______________________________



KATIE ARSENIA CLUBINE,



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 251st DISTRICT COURT OF POTTER COUNTY;



NO. 57,281-C; HON. ANA ESTEVEZ, PRESIDING

_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant appeals from her conviction for possession of a controlled substance.  The clerk’s record was filed on November 7, 2008, but the reporter’s record has not been filed.  An extension motion was filed by the court reporter on November 14, 2008, representing that appellant has not submitted a written designation for the record.

Accordingly, we abate this appeal and remand the cause to the 251st District Court of Potter County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:

1.  whether appellant desires to prosecute the appeal; 

    	2.  whether appellant is indigent; and, 

3.  whether the appellant is entitled to a free appellate record due to her indigency. 



The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing, if any.  Additionally, the district court shall then file the supplemental records and reporter’s records transcribing the hearing with the clerk of this court on or before December 19, 2008.  Should further time be needed by the trial court to perform these tasks, then same must be requested before December 19, 2008.

It is so ordered.

Per Curiam

Do not publish.